Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 1 of 9




                                                                  ENTERED
                                                                  03/07/2019
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 2 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 3 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 4 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 5 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 6 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 7 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 8 of 9
Case 16-08007 Document 79 Filed in TXSB on 03/07/19 Page 9 of 9
